DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to
AIA .

Amendments
The amendment of January 4, 2022 is hereby acknowledged and entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims Pending
Applicant has added new claims 56-57. Claims 42-57 are pending.

New Matter
Claims 42-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claims 42 and 49 to read “wherein the substantially full complement of the plant’s nutritionally required mineral nutrients is absorbed through the foliage of the plant and not through the roots of the plant.” 

In example 3, Applicant compares a hydroponic system with the claimed invention, a raft growing system. In the hydroponic system, the full complement of the plant’s nutritionally required mineral nutrients were provided through the roots (with no foliar feeding) and in the raft growing system the roots were allowed to be in contact with the river water and the claimed foliar spray was applied to the upper portions of the plants. It is well known that river water contains a substantially full complement of plant’s nutritionally required mineral nutrients 

In example 4, Applicant compares seedlings grown using the hydroponic solution applied to the roots (with no foliar feeding) with seedlings grown with well water (with foliar feeding). It is well known that well water contains micronutrients such as calcium and magnesium. Therefore, well water provides nutrient to the roots.

In both examples, the roots of the experimental plants were exposed to at least some if not the substantially full complement of the plant's nutritionally required mineral nutrients. 

In paragraph [0015], Applicants state that the invention does not require that the mineral nutrients be fed through the plant roots as is the case in traditional root-fed hydroponic systems. Applicants further state that the roots of the plant may be in contact with ONLY an incomplete water solution that comprises JUST hydrogen and oxygen. 

Therefore, according to the specification, Applicant state that the roots of the plants may be in contact with an incomplete water solution that comprises hydrogen and oxygen. However, the examples provided by the Applicant disclose that the roots were in contact with some if not the substantially full complement of the plant's nutritionally required mineral nutrients as found in the river water and well water. 

Furthermore, it is well known in the art that if one was to spray the substantially full complement of the plant's nutritionally required mineral nutrients, some of the spray would inadvertently contact the incomplete water source or inert medium and thus be exposed to the roots of the plants.  The Applicants have not described in the specification a covering or barrier that would prevent the incidental spray or runoff from entering the root media or preventing the roots from up taking the substantially full complement of the plant’s nutritionally required mineral nutrients. 


not through the roots of the plant. 


Claim Rejections - 35 USC § 112
The rejection of claims 45 and 52 under 35 U.S.C. 112,(b) are withdrawn in view of Applicant’s amendment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-48 and newly added claim 56 remain/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Reid et al. (US 6,455,466) in view of Goodwin (US 2011/0077155), Lee (US 4,133,141) and Fagaria et al. (“Foliar Fertilization of Crop Plants,” Journal of Plant Nutrition, 32: 1044-1064, 2009). Due to Applicant’s amendments of the claims, the rejection is modified from the rejection as set forth in the Office action mailed 6 July 2021, as applied to claims 42-48. Applicant’s arguments filed 4 January 2022 have been fully considered but they are not persuasive.

The claims are broadly drawn to a method of growing a leafy vegetable plant through its
foliage by applying a foliar feed formulation to the leaf where the roots are in contact with an incomplete water solution or inert medium that is essentially free of the plant’s nutritionally
required mineral nutrients and the foliar feed formulation is full of the plant’s required mineral
nutrition and where the formulation is absorbed through the foliage and not through the plant’s roots and the formulation also contains a penetrant which is a biocompatible polar aprotic solvent 
 
The definition of “incomplete water solution” is defined in the specification in para 32 and is
understood to mean that the water does not comprise all of a plant’s nutritionally required mineral nutrients.

Regarding claims 42, 44-45, 48, Reid et al. teach using a plant nutrient composition comprising
some or all of the chemical elements commonly recognized as being essential for plant growth
which includes macronutrients (e.g., potassium, calcium, magnesium, phosphorous, nitrogen,
sulfur) and essential micronutrients (e.g. iron, copper, nickel, manganese, zinc, molybdenum,
boron, chlorine) and can be prepared at the appropriate concentrations (col. 5, lines 32-45). Reid
et al. teach that the composition can be applied as a foliar spray to potted plants (i.e. inert
medium). Additionally, Reid et al. teaches that the composition can comprise an anionic
surfactant (i.e. detergent) (col. 5, lines 53-54). The composition can be applied as a foliar spray
(col. 6, line 5) and be used on several leafy vegetables including Lactuca (lettuce) (col. 6, lines 8
and 12).

Reid et al. do not teach where the plant’s roots are in contact with an incomplete water solution
or wherein a biocompatible polar aprotic solvent is DMSO.

Regarding claims 42 and 45-47, Goodwin teaches a method of improving growth or nutrition of
a plant by applying a foliar spray, comprising a plant nutrient (micronutrients and
macronutrients), to a leafy vegetable plant ([0006], [0009], [0017], [0094]-[0102]).
Components can include plant nutrients such as nitrogen, potassium sulfur, phosphorus,
calcium, magnesium, iron, zinc, manganese, copper and boron ([0067], [0069]). The feed
formulation comprises an effective amount of penetrant such as dimethylsufoxide (DMSO)
which reads on a biocompatible polar aprotic solvent ([0070] and [0092]). 

Regarding claims 42-44 and 56 Lee teaches where plant roots may grow into the water supply for obtaining water separately from the nutrients (i.e. an incomplete water solution). A small
i.e. inert medium) is used for the purpose of germinating the seed and
holding the plant in position (see abstract; col.1, lines 44-46, 59-62). The water and plant
nutrients are supplied separately to the plant. The water in the water compartment and in the sand
(i.e. inert medium) where the plant is growing, contains no plant nutrient or only insignificant
amounts (i.e. essentially free). The plant will grow better if the water in the sand and in the
water compartment contains no plant nutrient which reads on without the need to monitor or replenish nutritional requirements in the incomplete water solution or inert medium (col. 2, lines 15-17, 30-34 and 57-59). Lee also teaches that vegetable type plants can be used (col. 7, lines 35-43).

Regarding claim 45, Fagaria et al. teach using nitrogen, phosphorus, potassium boron, zinc,
copper, iron, manganese and molybdenum for use in foliar sprays (see Tables 1-3) Fagaria et
al. teach that foliar fertilization is more economic and effective, provides more rapid utilization
of nutrients and permits the correction of observed deficiencies in less time than would be
required by soil application. Crops respond to soil applied fertilizers in five to six days and three
to four for foliar application of nutrients (see abstract, page 1052, 3rd para). Fagaria et al. also
teach early growth stage plant roots are not well developed and that foliar application is more
advantageous in absorption compared to soil application (page 1052, 4th para). Additionally,
Fagaria et al. teach that micronutrients are required in small amounts and foliar application of
these nutrients is more uniform compared to soil application (page 1053, 2nd para).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention was made to grow leafy vegetable plants by spraying a foliar feed
formulation containing nutritionally effective amounts of macro and micro nutrients with an
effective penetrant to the foliage of leafy vegetable plants while the roots of the plant are in
contact with an incomplete water solution or an inert medium as taught in the cited references.
One would have been motivated to grow leafy vegetable plants by applying to its foliage a full
complement of a foliar spray formulation containing the plant’s required mineral nutrients so
given that Reid et al., Godwin and Fagaria et al. each teach applying a nutritional foliage spray
to the plant foliage. It would have been obvious to use a foliar feed formulation comprising
effective amounts of essential macro and micronutrients (potassium, calcium, magnesium,

chlorine) and apply it as a foliar spray to the leaves of leafy vegetable plants because as disclosed
in Fagaria et al., crops respond to soil applied fertilizers in five to six days and three to four for
foliar application of nutrients and would not leach away in the soil (see abstract, page 1052, 3rd
and 4th para). Reid et al., Godwin and Fagaria et al. teach using the claimed macro and
micronutrients for use as foliar sprays. Both Goodwin and Reid et al. additionally teach using a
penetrant in the foliar feed formulation. Fagaria et al. teach that foliar fertilization is more economic and effective, provides a more rapid utilization of nutrients and permits the correction of observed deficiencies in less time than would be required by soil application. Additionally, as
taught in Lee, one of ordinary skill would be motivated to use an incomplete water solution and
an inert medium as both would be essentially free of the plants nutritionally required mineral
nutrients because all the nutrients would be available as a foliar application and not available through the roots of the plant and there would be no need to additionally fertilize the soil saving in time, labor and the extra cost as well as any excess in nutrients would not be leached away in the soil.

Additionally, Applicant is reminded that as stated in claim 42, the word “comprising” is
understood to be open-ended suggesting unknown components that are included in the
procedure. “Comprising” is a term of art used in claim language which means that the named
elements are essential, but other elements may be added and still form a construct within the
scope of the claim. See MPEP 2111.03.

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the
art would have a reasonable expectation of success in using the methods as taught in the cited
references as it was commonly known in the art to use grow leafy vegetable plants by applying a
foliar feed formulation as well as for the benefits a foliar feed formulation entails as disclosed
supra.

Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in
the art at the time the invention was made.



Claims 49-55 and newly added claim 57 remain/is rejected under 35 U.S.C. 103 as being unpatentable over in view of Reid et al. (US 6,455,466) in view of Goodwin (US 2011/0077155), Lee (US 4,133,141) and Fagaria et al. (“Foliar Fertilization of Crop Plants,” Journal of Plant Nutrition, 32: 1044-1064, 2009) and Kohchi et al. (US 2002/0143060). Due to Applicant’s amendments of the claims, the rejection is modified from the rejection as set forth in the Office action mailed 6 July 2021, as applied to claims 49-55. Applicant’s arguments filed 4 January 2022 have been fully considered but they are not persuasive.


The claims are broadly drawn to a method of growing a leafy vegetable plant through its
foliage by applying a foliar feed formulation to the leaf where the roots are in contact with an incomplete water solution or inert medium that is essentially free of the plant’s nutritionally
required mineral nutrients and the foliar feed formulation is full of the plant’s required mineral
nutrition and a nutritionally-effective amount of citrulline or citrulline-containing extract as a nitrogen source and where the formulation is absorbed through the foliage and not through the plant’s roots and the formulation also contains a penetrant which is a biocompatible polar aprotic solvent and is dimethyl sulfoxide (DMSO) and the need to monitor or replenish nutritional requirements in the incomplete water solution or inert medium in which the roots are growing. 

The definition of “incomplete water solution” is defined in the specification in para 32 and is
understood to mean that the water does not comprise all of a plant’s nutritionally required
mineral nutrients.

Regarding claims 49, 51-52, 55, Reid et al. teach using a plant nutrient composition comprising
some or all of the chemical elements commonly recognized as being essential for plant growth
which includes macronutrients (e.g., potassium, calcium, magnesium, phosphorous, nitrogen,
sulfur) and essential micronutrients (e.g. iron, copper, nickel, manganese, zinc, molybdenum,
boron, chlorine) and can be prepared at the appropriate concentrations (col. 5, lines 32-45). Reid
et al. teach that the composition can be applied as a foliar spray to potted plants (i.e. inert
medium). Additionally, Reid et al. teaches that the composition can comprise an anionic
surfactant (i.e. detergent) (col. 5, lines 53-54). The composition can be applied as a foliar spray
(col. 6, line 5) and be used on several leafy vegetables including Lactuca (lettuce) (col. 6, lines 8
and 12).

Reid et al. do not teach wherein the plant’s roots are in contact with an incomplete water solution
or wherein a biocompatible polar aprotic solvent is DMSO or using a nutritionally-effective
amount of citrulline or citrulline-containing extract as a nitrogen source.

Regarding claims 49 and 52-54, Goodwin teaches a method of improving growth or nutrition of
a plant by applying a foliar spray, comprising a plant nutrient (micronutrients and
macronutrients), to a leafy vegetable plant ([0006], [0009], [0017], [0094]-[0102]).
Components can include plant nutrients such as nitrogen, potassium sulfur, phosphorus,
calcium, magnesium, iron, zinc, manganese, copper and boron ([0067], [0069]). The feed
formulation comprises an effective amount of penetrant such as dimethylsufoxide (DMSO)
which reads on a biocompatible polar aprotic solvent ([0070] and [0092]).

Regarding claims 49-51 and 57, Lee teaches where plant roots may grow into the water supply for obtaining water separately from the nutrients (i.e. an incomplete water solution). A small
quantity of ordinary sand (i.e. inert medium) is used for the purpose of germinating the seed and
holding the plant in position (see abstract; col.1, lines 44-46, 59-62). The water and plant
nutrients are supplied separately to the plant. The water in the water compartment and in the sand
(i.e. inert medium) where the plant is growing, contains no plant nutrient (which reads on less
than a full complement) or only insignificant amounts. The plant will grow better if the water in
the sand and in the water compartment contains no plant nutrient, which reads on without the need to monitor or replenish nutritional requirements in the incomplete water solution or inert medium (col. 2, lines 15-17, 30-34 and 57-59). Lee also teaches that vegetable type plants can be used (col. 7, lines 35-43). 

Regarding claim 52, Fagaria et al. teach using nitrogen, phosphorus, potassium boron, zinc,
copper, iron, manganese and molybdenum for use in foliar sprays (see Tables 1-3) Fagaria et
al. teach that foliar fertilization is more economic and effective, provides more rapid utilization
of nutrients and permits the correction of observed deficiencies in less time than would be
required by soil application. Crops respond to soil applied fertilizers in five to six days and three
to four for foliar application of nutrients (see abstract, page 1052, 3rd para). Fagaria et al. also
teach early growth stage plant roots are not well developed and that foliar application is more
advantageous in absorption compared to soil application (page 1052, 4th para). Additionally,
Fagaria et al. teach that micronutrients are required in small amounts and foliar application of
these nutrients is more uniform compared to soil application (page 1053, 2nd para).

Regarding claim 49, Kohchi et al. teaches that electron transportation system of chlorophyll is a
main source for generation of active oxygen species and is considered that the amount of active
oxygen produced would increase dry stress. Kohchi et al. investigated the effects of citrulline on
various kinds of stress responses and found that citrulline exerted excellent ability for
elimination of active oxygen without exhibiting undesired side effects ([0022]). Kohchi et al. teaches that an active oxygen injury of a plant might be avoided by soaking citrulline from its roots or by spreading to its leaves. It is particularly preferable to add citrulline into a liquid fertilizer such as “Hyponex”, succeeded by administration of the solution to the plant ([0036]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention was made to grow leafy vegetable plants by spraying a foliar feed
formulation containing nutritionally effective amounts of macro and micro nutrients with an
effective penetrant to the foliage of leafy vegetable plants while the roots of the plant are in
contact with an incomplete water solution or an inert medium as taught in the cited references.
One would have been motivated to grow leafy vegetable plants by applying to its foliage a full
complement of a foliar spray formulation containing the plant’s required mineral nutrients so
given that Reid et al., Godwin and Fagaria et al. each teach applying a nutritional foliage spray
to the plant foliage. It would have been obvious to use a foliar feed formulation comprising
effective amounts of essential macro and micronutrients (potassium, calcium, magnesium,
phosphorus, nitrogen, sulfur, iron, copper, nickel, manganese, zinc, molybdenum, boron and
chlorine) and apply it as a foliar spray to the leaves of leafy vegetable plants because as disclosed
in Fagaria et al., crops respond to soil applied fertilizers in five to six days and three to four for

and 4th para). Reid et al., Godwin and Fagaria et al. teach using the claimed macro and
micronutrients for use as foliar sprays. Both Goodwin and Reid et al. additionally teach using a
penetrant in the foliar feed formulation. Fagaria et al. teach that foliar fertilization is more
economic and effective, provides a more rapid utilization of nutrients and permits the correction
of observed deficiencies in less time than would be required by soil application. Additionally, as
taught in Lee, one of ordinary skill would be motivated to use an incomplete water solution and
an inert medium as both would be essentially free of the plants nutritionally required mineral
nutrients because all the nutrients would be available as a foliar application and not available through the roots of the plant and there would be no need to additionally fertilize the soil saving in time, labor and the extra cost as well as any excess in nutrients would not be leached away in the soil.

Furthermore, one of ordinary skill in the art would be motivated to use a nutrient feed
formulation containing citrulline as an additional nitrogen source with effective amounts of
essential macro and micro nutrients (potassium, calcium, magnesium, phosphorus, nitrogen,
sulfur, iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) and apply it as a
foliar spray to the leaves of leafy vegetable plants to optimize the foliar feed formulation. Kohchi et al. teaches that citrulline would be beneficial to prevent dry stress to the plant and is preferable to add citrulline into a liquid fertilizer to administer to a plant.

Additionally, Applicant is reminded that as stated in claim 49, the word “comprising” is
understood to be open-ended suggesting unknown components that are included in the
procedure. “Comprising” is a term of art used in claim language which means that the named
elements are essential, but other elements may be added and still form a construct within the
scope of the claim. See MPEP 2111.03.

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the
art would have a reasonable expectation of success in using the claimed invention as taught in
the cited references as it was commonly known in the art to grow leafy vegetable plants by
applying a foliar feed formulation and for the benefits a foliar feed formulation contains.

Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in
the art at the time the invention was made.


Response to Arguments
Applicant’s arguments, filed January 4, 2022, concerning both art rejection(s) have been fully considered but are not deemed to be persuasive.

Applicant argues of both rejections, that the “cited references do not disclose or suggest growing a plant by providing a substantially full complement of the plant’s nutritionally required mineral nutrients through the foliage, and not through the roots.” Applicant argues Goodwin, Reid et al., Lee and Kohchi et al. do not disclose or suggest growing a plant by providing a substantially full complement of the plant’s nutritionally required mineral nutrients through the and not through the roots. 
This is not found persuasive. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208
USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed supra, Reid et al. teaches using the claimed macro and micro nutrients, the composition comprises an anionic surfactant (i.e. detergent) and applied as a foliar spray on leafy vegetables. Goodwin teaches growing a plant through its foliage by applying a feed formulation to a leafy vegetable plant which include the plant nutrients as claimed and a penetrant DMSO, Lee teaches the water in the water compartment and in the sand (i.e. inert medium) where the plant is growing, contains no plant nutrient or only insignificant amounts (i.e. essentially free) and type of inert medium and Kohchi et al. teach the limitation of using citrulline as a nitrogen source. Applicant is reminded that it is the combination of teachings of Reid et al., Goodwin, Lee and Kohchi et al. that teach each of the limitations of the invention as claimed.

Furthermore, the term “substantially” is addressing “a substantially full complement….” which is defined in the specification as “the condition described or claimed functions in all important Applicant argues that the references do not teach “a substantially full complement of a plant’s nutritionally required mineral nutrients through the foliage.” However, Reid et al. and Goodwin specifically teach the claimed macro and micro nutrients listed AND applying a nutrient composition to the leaves/foliage of a leafy vegetable plant as disclosed supra (emphasis added). “Substantially” means functions as cited in the para 33 of the specification. All the cited prior art that lists the claimed essential macro and micro nutrients (potassium, calcium, magnesium, phosphorus, nitrogen, sulfur, iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) is sufficient to fulfill the function for substantially.

Applicant argues that “Lee does not disclose or suggest growing a plant by providing a substantially full complement of the plant’s nutritionally required mineral nutrients through the foliage.” 
This is not found persuasive. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Lee is used to teach using an incomplete water solution as well as using an inert medium as disclosed in the rejections supra. The other cited references in combination with Lee teach the claimed invention. 

Applicant argues that “Goodwin’s composition is described as a “fertilizer” for “improving plant health” and “does not disclose or suggest growing a plant by providing a substantially full complement of the plant’s nutritionally required mineral nutrients through the foliage and not through the roots.”
This is not found persuasive. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Goodwin reference teaches the use of a penetrant, dimethylsufoxide (DMSO) in combination with a substantially full complement of the plant’s nutritionally required mineral during growth ([0067])(emphasis added). The other cited references in combination with Goodwin teach the claimed invention. 

Applicant argues that “Reid et al. does not disclose or suggest growing a plant by providing a substantially full complement of the plant’s nutritionally required mineral nutrients through the foliage and not through the roots.” Additionally, Applicant argues that Reid et al. composition is to prevent leaf yellowing and senescence using a specified chemical compound rather than growing the plant.”
This is not found persuasive.  Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Reid et al. reference is used to show that the macro and micro nutrients claimed can be applied as a foliar application (see col. 5, lines 33-45; col. 6, line 5) and that macro and micro nutrients utilized by the plants during growth (applied to a potted plant i.e. growth, see col. 5, line 32 and col. 6, line 4-5) (emphasis added). The other cited references in combination with Reid et al. teach the claimed invention. 
 
Applicant argues that Goodwin’s composition is described as a “fertilizer” for “improving plant health” or “reducing susceptibility of a plant to disease.” 
This is not found persuasive. As discussed in the Reid argument supra, Goodwin applies the claimed mineral nutrients and is utilized by plants during growth (see [0067]) which would be improving plant health and reducing disease.

Applicant argues that the “cited references do not disclose or suggest growing a plant by providing a substantially full complement of the plant’s nutritionally required mineral nutrients through the foliage and not through the roots.”
This is not found persuasive. The term “substantially” is addressing “a substantially full complement….” which is defined in the specification as “the condition described or claimed Applicant argues that the references do not teach “a substantially full complement of a plant’s nutritionally required mineral nutrients through the foliage.” However, Reid et al. and Goodwin specifically teach the claimed macro and micro nutrients listed AND applying a nutrient composition to the leaves/foliage of a leafy vegetable plant as disclosed supra (emphasis added). “Substantially” means functions as cited in the para 33 of the specification. All the cited prior art that lists the claimed essential macro and micro nutrients (potassium, calcium, magnesium, phosphorus, nitrogen, sulfur, iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) is sufficient to fulfill the function for substantially. In addition, Lee teaches using an incomplete water solution and inert medium (as an anchor) which the foliar feed formulation can be applied to the foliage without any type of nutrients in the water solution as Lee teaches the nutrient solution is kept separate from the incomplete water solution so it would have been obvious to keep the incomplete water solution and not use the nutrient solution and instead use the foliar feed formulation on the plants. 

Therefore, the rejections are deemed proper and are maintained.


Summary
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661